UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT
                           _____________

No. 13-3853, No. 13-3854, No. 13-3855, No. 13-4070, No. 13-4269, No. 13-4325
                               _____________

         In Re: Commonwealth’s Motion to Appoint Counsel Against
             or Directed to Defender Association of Philadelphia

                           The Defender Association of
                           Philadelphia,
                           Appellant in No. 13-3853

           In Re: Proceedings Before the Court of Common Pleas of
              Monroe County, Pa. to Determine Propriety of Stat
               Court Representation by Defender Association of
                                 Philadelphia

                           The Defender Association of
                           Philadelphia,
                           Appellant in No. 13-3854

            In Re: Commonwealth’s Request for Relief Against or
                   Directed to Defender Association of Philadelphia

                           The Defender Association of
                           Philadelphia,
                           Appellant in No. 13-3855

            In Re: Proceeding Before The Court of Common Pleas Of
                Philadelphia To Determine The Propriety of The
                Defender Association of Philadelphia's Representation of
                William Johnson In Commonwealth of Pennsylvania
                                 v. Johnson

                           Commonwealth of Pennsylvania,
                           Appellant in No. 13-4070

           In Re: Commonwealth of Pennsylvania’s Rule to Show Cause
                  Filed in Commonwealth of Pennsylvania v. William
                                Housman

                           The Defender Association of
                           Philadelphia,
                           Appellant in 13-4269
                  In Re: Commonwealth’s Motion to Appoint New Counsel
                  Against or Directed to Defender Association of Philadelphia

                                    Commonwealth of Pennsylvania,
                                    Appellant in No. 13-4325

                                       _____________

   On Appeal from the United States District Court for the Eastern District of Pennsylvania
                            (Civil Action No. 2-13-mc-00062)
                          District Judge: Hon. Cynthia M. Rufe
                            (Civil Action No. 2-13-cv-02242)
                          District Judge: Hon. Berle M. Schiller


    On Appeal from the United States District Court for the Middle District of Pennsylvania
      (Civil Action Nos. 1-13-cv-00510; 3-13-cv-00511; 1-13-cv-00561; 1-13-cv-02103)
                            District Judge: Hon. A. Richard Caputo
                                        _____________

                                    Argued: June 25, 2014

       Before: MCKEE, Chief Judge, FUENTES, GREENAWAY, JR., Circuit Judges.

                            ORDER AMENDING OPINION

              IT IS HEREBY ORDERED that the Concurring Opinion filed in this case

on June 10, 2015, be amended as follows:

                     Footnote 1, Justice McCaffery’s name is misspelled. Footnote 1,
      line 2 currently reads as “Justice McAfferty”. The correct spelling should be
      “Justice McCaffery”

                                                   BY THE COURT:

                                                  /s/ Theodore A. McKee
                                                  CHIEF CIRCUIT JUDGE

Dated: June 16, 2015